 


110 HR 7088 IH: To amend the Robert T. Stafford Disaster Relief and Emergency Assistance Act to authorize funding for emergency management performance grants to provide for domestic preparedness and collective response to catastrophic incidents, and for other purposes
U.S. House of Representatives
2008-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 7088 
IN THE HOUSE OF REPRESENTATIVES 
 
September 25, 2008 
Mr. Cuellar introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Robert T. Stafford Disaster Relief and Emergency Assistance Act to authorize funding for emergency management performance grants to provide for domestic preparedness and collective response to catastrophic incidents, and for other purposes 
 
 
1.Emergency management performance grantsSubtitle B of title VI of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5197 et seq.) is amended by adding at the end the following:

630.Emergency management performance grants
(a)In generalThe Secretary of Homeland Security, acting through the Administrator of the Federal Emergency Management Agency, shall establish an emergency management performance grants program (in this section referred to as the program) to carry out the provisions of this title and section 201 to address domestic preparedness and collective response to a catastrophic incident.
(b)Federal shareExcept as otherwise specifically provided by this Act, the Federal share of the cost of an activity carried out using funds made available under the program shall not exceed 50 percent.
(c)ApportionmentFor fiscal year 2009, and each fiscal year thereafter, the Administrator shall apportion the amounts appropriated to carry out the program among the States as follows:
(1)Baseline amountThe Administrator shall first apportion 0.25 percent of such amounts to each of American Samoa, the Commonwealth of the Northern Mariana Islands, Guam, and the Virgin Islands and 0.75 of such amount to each of the remaining States.
(2)RemainderThe Administrator shall apportion the remainder of such amounts in the ratio that——
(A)the population of each State; bears to
(B)the population of all States.
(d)Authorization of appropriationsThere is authorized to be appropriated to carry out the program $535,000,000 for fiscal year 2009, $680,000,000 for fiscal year 2010, and $815,000,000 for fiscal year 2011. Such sums shall remain available until expended.
(e)Catastrophic incident definedIn this section the term catastrophic incident has the meaning given such term in section 501(3) of the Homeland Security Act of 2002 (6 U.S.C. 311(3))..  
2.Construction of emergency operations centersSection 614 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5196c) is amended to read as follows:

614.Construction of emergency operations centers
(a)GrantsThe Secretary of Homeland Security, acting through the Administrator of the Federal Emergency Management Agency, may make grants to States under this title for equipping, upgrading, and construction emergency operations centers for domestic preparedness and collective response to a catastrophic incident.
(b)Federal shareNotwithstanding any other provision of this title, the Federal share of the cost of an activity carried out using amounts from grants made under this section shall not exceed 75 percent.
(c)Catastrophic incident definedIn this section the term catastrophic incident has the meaning given such term in section 501(3) of the Homeland Security Act of 2002 (6 U.S.C. 311(3))..
 
